DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive.
Applicant’s argument traversing the 112(b) rejection have been considered and are found to be persuasive. Applicant’s arguments, with respect to rejection under 112(b) have been fully considered and are persuasive, therefore has been withdrawn. 
In response to applicant’s additional arguments directed to the unity of invention, Applicant disagrees with the features identified as the common technical features, argues that lack of unity wasn’t raised during the international phase therefore not appropriate during current prosecution, and finally argues that since claim 28 is depend on claim 1 the lack of unity is not appropriate. Regarding the first argument, Applicant does not identify any feature(s) linking the claims that qualify as a special technical feature, therefore Examiner is still maintaining that the technical feature  (an aerosol-generating component comprising a cup-shaped receptacle) is not special and does not make contribution over the prior art. Regarding the second argument, it has been held that the examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted. Such requirement may be made before any action on the merits but may be made at any time before the final action at the discretion of the examiner MPEP 1893.03(d). Regarding regardless of the manner in which applicant chooses to draft a claim or claims MPEP 1893.03(d). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Bowen teaches all the limitation of claim 15 except “an aerosol-forming substrate forms a coating on at least a portion of an inner surface of the cup-shaped receptacle”. Mironov remedies the deficiency of Bowen by disclosing aerosol-forming substrate may be coated on the walls of the shell and recess, and may not completely fill the volume of the shell. By coating the aerosol-forming substrate on the walls of the shell and recess the maximum thickness of the aerosol-forming Substrate may be reduced. In addition, coating the aerosol-forming substrate in this way may improve the airflow within the capsule thus improving the entrainment of the aerosol into the airflow [0029]. 
Applicant further argues that Bowen does not teach of suggest a single component that comprises a combustible heat source, an aerosol-forming substrate and a heat-transfer element. However Bowen teaches the device 300 comprises a heater assembly 322, which can be powered by any combustible fuel, and a series of bimetallic objects 332 to control the flow of the combustible fuel to heater assembly 322 [0052].
Applicant further argues that Mironov does not teach the capsule being used in an aerosol-generating article. However it has been held that a recitation of the intended use of the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (US 2009/0151717), and further in view of Mironov et al. WO 2015/101479 relying on US 2016/0324215 as an English translation.
Regarding claim 15, Bowen teaches an aerosol-generating component for an aerosol-generating article 300, the aerosol-generating component 970 comprising: 
a combustible heat source (a heater assembly 322, which can be powered by any combustible fuel, [0052]); 
an aerosol-forming substrate 972; 
a heat-transfer element 324 disposed between the combustible heat source and the aerosol-forming substrate 25, wherein the heat-transfer element comprises a cup-shaped receptacle defining a cavity (fig. 9). Bowen teaches the shell 974 can be lined with a material or a food-safe material to prevent both drying of the moist vaporizable content 972 and to protect the moist vaporizable content 972 [0076] but does not explicitly teach that an aerosol-forming substrate forms a coating on at least a portion of an inner surface of the cup-shaped receptacle. However Mironov teaches a capsule for an aerosol-generating device wherein an aerosol-forming substrate may be coated on the walls of the shell and recess of the capsule. The coating of the aerosol-forming substrate in this way may improve the airflow within the capsule thus improving the entrainment of the aerosol into the airflow [0029]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Bowen to be coated with an aerosol-forming substrate to improve the airflow in within cup-shaped receptacle of Bowen.
Regarding claim 16, Bowen teaches wherein the heat-transfer element further comprises opposing first and second surfaces (fig. 1), the opposing first surface being the inner surface of the cup-shaped receptacle on which the aerosol-forming substrate forms the coating 
Regarding claim 17, Bowen teaches wherein the combustible heat source is secured to the heat-transfer element (fig. 1).
Regarding claim 18, Bowen teaches the cavity 974 comprises an open end that is closed with a lid 976, Bowen does not explicitly teaches that the lid being removably secured to the heat-transfer element. However it has been held that it have been held that constructing formerly integral structure in various elements involves only routing skill in art In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 19 and 20, Bowen teaches two distinct cup-shaped receptacles 970 1270 with respective lids 976 and 1276 but does not explicitly teach the heat-transfer element further comprises opposing both cup-shaped receptacles or at least one of the first cavity and the second cavity is closed with a lid. However it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have had duplication and the location of the two opposing cup-shaped receptacles because such modification still would not changing the function of the invention. Since, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 21, Bowen teaches a the puncturer 712 is a small protuberance 712 terminates in a point or edge 714 for  puncturing the cartridge 770 when a small amount of at least one of towards and away from the combustible heat source.
Regarding claim 22, Bowen does not explicitly disclose an aerosol-forming substrate forms a coating on at least portion of a surface of one or more of the protrusions, however since the protrusion would puncture the cartridge the aerosol-forming substrate would then coat the protrustion.
Regarding claim 23, Bowen does not explicitly disclose that wherein the combustible heat source contacts at least a portion of a surface of the one or more protrusions. However it has been held that It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
Regarding claim 24, Bowen teaches the cartridge can be shaped to fill the chamber as to maximize surface contact for thermal conduction, therefore implicitly teaches a heat-conductive material. Bowen is silent to the heat-transfer element is a single piece of heat-conductive material. However it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have formed the material from a single piece because it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be obvious In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214.
Regarding claim 25
Regarding claim 26, Bowen teaches an aerosol-generating article comprising an aerosol-generating component according to claim 15 (fig. 3).
Regarding claim 27, Bowen teaches a holder configured to receive the aerosol-generating component (fig. 1-3).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747         


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747